Citation Nr: 0717718	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-31 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a laminectomy at L-4 and partial laminectomy at 
L3-4, with lumbar strain, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an initial compensable rating for 
radiculopathy of the left lower extremity associated with 
postoperative residuals of a laminectomy at L-4 and partial 
laminectomy at L3-4, with lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to 
December 2001.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a rating decision entered in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, denying the veteran's claim for 
increase for postoperative residuals of a laminectomy at L-4 
and partial laminectomy at L3-4, with lumbar strain.  

By rating action in March 2006, the RO established a separate 
grant of service connection for radiculopathy of the left 
lower extremity, secondary to postoperative residuals of a 
laminectomy at L-4 and partial laminectomy at L3-4, with 
lumbar strain.  In July 2006, the RO's decision review 
officer informed the veteran's representative that he had 
determined that statements made by and on behalf of the 
veteran constituted a notice of disagreement with the March 
2006 action regarding the assignment of a 0 percent rating 
for left leg radiculopathy.  The rating assigned for each 
such disorder was at issue prior to March 2006, when left leg 
radiculopathy was part and parcel of the disability 
characterized as postoperative residuals of a laminectomy at 
L-4 and partial laminectomy at L3-4, with lumbar strain, and, 
as such, both matters are before the Board for appellate 
review.  

Pursuant to her request, the veteran was afforded a 
videoconference hearing before the Board in April 2007.  A 
transcript of that proceeding is of record.  

During the course of the instant appeal, the veteran 
submitted a claim for a total disability rating based on 
individual unemployability.  Such claim was denied by the RO 
in May 2006, and no appeal thereof is shown to have been 
initiated.  Accordingly, that matter is not within the 
Board's jurisdiction for review at this time and is not 
herein addressed.  

The Board herein addresses only the merits the issue of the 
veteran's entitlement to a 10 percent rating for 
radiculopathy of the left lower extremity, remanding the 
issues of entitlement to an initial rating in excess of 10 
percent for radiculopathy of the left lower extremity, as 
well as the issue of entitlement to a rating in excess of 20 
percent for postoperative residuals of a laminectomy at L-4 
and partial laminectomy at L3-4, with lumbar strain.  Such 
matters are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

From September 13, 2004, to the present, there is shown to 
have been present pain and other neurological changes due to 
radiculopathy of the left lower extremity which are 
consistent with mild incomplete paralysis of the sciatic 
nerve.  


CONCLUSION OF LAW

The schedular criteria for an initial rating of 10 percent 
from September 13, 2004, for radiculopathy of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.20, 4.121a, 
Diagnostic Code 8599-8520 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the 
veteran-appellant to the extent indicated, the need to 
discuss the VA's efforts to comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(Nov. 9, 2000), as codified in the United States Code, its 
implementing regulations, or the body of law interpretive 
thereof, is obviated.  Similarly, in light of the grant of 
the benefit specifically sought on appeal by the veteran, 
there is no need to defer action on this issue, pending 
additional development to obtain the report of a VA medical 
examination conducted in early 2007 or pertinent treatment 
records.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for radiculopathy of the left lower 
extremity was established by the RO through its rating 
decision of March 2006.  At that time, a 0 percent rating was 
assigned under DC 8599-8520, effective from September 13, 
2004.  Given that the veteran timely appealed the initial 
rating assigned in March 2006, the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999) is applicable.  Under 
Fenderson, at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of time 
based on the facts found.

Under DC 8520, pertaining to paralysis of the sciatic nerve, 
mild incomplete paralysis warrants a 10 percent disability 
rating.  38 C.F.R. § 4.121a, DC 8520.  

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left lower 
extremity consist primarily of recurring episodes of pain 
occurring approximately two to three times a week over a two-
day period, with weakness.  Such have been demonstrated not 
only via medical evidence but lay evidence developed 
throughout the period from September 2004 to the present.  
Notice is taken that a VA medical examination in June 2005 
did not identify any significant neurological changes, while 
a VA medical evaluation in September 2004 demonstrated a 
definite sensory loss of the L-5 dermatome and motor weakness 
of the L-4, L-5, and S-1 dermatomes on the left.  Straight 
leg raising was at that time found to be positive.  

The neurological manifestations shown are found to be on par 
with at least a mild incomplete paralysis of the sciatic 
nerve, for which a 10 percent schedular evaluation is found 
to be warranted for the period from September 13, 2004, to 
the present.  Fenderson, supra.  Thus, an initial rating of 
10 percent from September 13, 2004, for radiculopathy of the 
left lower extremity is warranted.  To that extent and that 
extent only, the benefit sought on appeal is granted.  
Further development is requested in the remand below with 
respect to the veteran's claim for entitlement to an initial 
schedular or extraschedular rating in excess of 10 percent 
for radiculopathy of the left lower extremity and his claim 
for a rating in excess of 20 percent for postoperative 
residuals of a laminectomy at L-4 and partial laminectomy at 
L3-4, with lumbar strain.  


                                                            
ORDER

An initial rating of 10 percent from September 13, 2004, for 
radiculopathy of the left lower extremity is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits; the appeal is granted to this extent only.


REMAND

At her Board hearing in April 2007, the veteran reported that 
she had undergone a VA medical examination regarding her low 
back disability in January 2007; however, the report of any 
such examination is not now contained within the veteran's 
claims folder.  Clarification is thus necessary to ascertain 
whether in fact such an examination was undertaken as 
alleged, and, if so, a copy of the entire report must then be 
obtained and associated with the other evidence of record.  

If that examination did not occur, or if the report thereof 
is unavailable, further orthopedic and neurological 
examination is deemed advisable.  More than two years have 
elapsed since the veteran was last examined by VA and updated 
clinical findings are needed to assist the Board in the 
rating of the back disabilities in question.  As well, the 
retrieval of VA medical treatment records compiled in the 
recent past would likewise be of assistance.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006), the appellant must 
be notified of the information and 
evidence needed to substantiate her 
claims for an initial schedular and/or 
extraschedular rating in excess of 10 
percent for radiculopathy of the left 
lower extremity and for an increased 
schedular and/or extraschedular rating 
for postoperative residuals of a 
laminectomy at L-4 and partial 
laminectomy at L3-4, with lumbar strain, 
currently evaluated as 20 percent 
disabling.  The appellant must be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate her 
claims for initial and increased ratings 
for service-connected back disorders; (2) 
that VA will seek to provide; (3) that 
the appellant is expected to provide; and 
(4) must ask the appellant to provide any 
evidence in her possession that pertains 
to either the claim.  38 C.F.R. § 
3.159(b)(1).  The RO or AMC must obtain 
any relevant VA or other government 
records that are identified.  The AMC/RO 
must also assist the appellant in 
securing any relevant records of 
evaluation or treatment from private 
medical professionals or treatment 
facilities, or other evidence identified 
by the appellant, provided that she 
furnishes sufficient identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due her must then 
be provided by VA.  

2.  All pertinent VA medical treatment 
records, not already on file, must be 
obtained for inclusion in the claims 
folder.  

3.  The report of any VA medical 
examination with respect to the veteran's 
low back which was performed in or about 
January 2007 at the VA Medical Center in 
Boise, Idaho, including the reports of 
any diagnostic testing compiled at that 
time, must be obtained for inclusion in 
the claims folder.  

4.  If no such examination was performed 
in or about January 2007 or if the 
reports relating thereto cannot be 
obtained, the veteran should be afforded 
a VA orthopedic and neurological 
examination in order to assess the nature 
and severity of his service-connected 
postoperative residuals of a laminectomy 
at L-4 and partial laminectomy at L3-4, 
with lumbar strain, as well as his 
service-connected radiculopathy of the 
left lower extremity.  Any and all 
diagnostic testing deemed necessary by 
the examiner(s) should also be 
undertaken.  All pertinent diagnoses 
should be recorded.  

5.  Lastly, the veteran's claims for an 
initial schedular and/or extraschedular 
rating in excess of 10 percent for 
radiculopathy of the left lower extremity 
and an increased schedular and/or 
extraschedular rating for postoperative 
residuals of a laminectomy at L-4 and 
partial laminectomy at L3-4, with lumbar 
strain, currently evaluated as 20 percent 
disabling, must be readjudicated on the 
basis of all the evidence on file and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits and the dispositive law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


